PER CURIAM.
George Brown seeks review of an order denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850, seeking post-conviction relief. The trial court summarily denied the motion as “legally insufficient” without reaching the merits. "While such denial was without prejudice to Brown refiling, our review of the motion and amended motion for post-conviction relief shows no legal insufficiency.
First, Brown alleged that counsel was ineffective having faded to oppose the state’s motion in limine. Through its motion the state sought to prevent Brown from making any reference to the victim’s lack of chastity or her consent to the acts as alleged.
Next, Brown argued that counsel was ineffective for failing to object during the state’s opening wherein the prosecutor “testified” and vouched for the credibility of state witnesses. Brown alleged specific examples in his motion and amended motion. Finally, we find legally sufficient Brown’s claim that counsel was ineffective for not proffering the testimony of defense DNA expert, Dr. Herrera,
We therefore reverse the order summarily denying relief and remand for the trial court to consider the motions(s) on the merits.
GROSS, TAYLOR and HAZOURI, JJ., concur.